Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 1 of 23 PageID: 1



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


ANTHONY PANTO, on behalf of himself and all              Civil Case No.:______________
others similarly situated,

                        Plaintiff(s),                                  CIVIL ACTION

                       -against-                            CLASS ACTION COMPLAINT
                                                           AND DEMAND FOR JURY TRIAL
ACTIVATE FINANCIAL, LLC; NCB
MANAGEMENT SERVICES, INC.; and JOHN
DOES 1-25,

                        Defendant(s).



        Plaintiff, ANTHONY PANTO, on behalf of himself and all others similarly situated

(hereinafter “Plaintiff”) by and through his undersigned attorney, alleges against the above-

named Defendants, ACTIVATE FINANCIAL, LLC ("ACTIVATE"), NCB MANAGEMENT

SERVICES, INC., (“NCB”) and JOHN DOES 1-25 ("Defendants") their employees, agents, and

successors (collectively "Defendants") the following:

                                   PRELIMINARY STATEMENT

        1.      Plaintiff brings this action for damages and declaratory relief arising from the

Defendants' violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.

                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        3.      Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts of

the Defendant that give rise to this action, occurred in substantial part, in this district.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 2 of 23 PageID: 2



                                         DEFINITIONS

       4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,” “debt,” and

“debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.

                                            PARTIES

       5.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt collection

practices provides for the initiation of court proceedings to enjoin violations of the FDCPA and

to secure such equitable relief as may be appropriate in each case.

       6.      Plaintiff, is a natural person and a resident of Ocean County, New Jersey, and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

       7.      ACTIVATE is a limited liability company chartered under Utah law.

       8.      Upon information and belief, ACTIVATE uses the mail, telephone, and facsimile

and regularly engages in business the principal purpose of which is to attempt to collect debts

alleged to be due another.

       9.      ACTIVATE is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6).

       10.     NCB is a foreign company with its executive offices located at One Allied Drive,

Trevose, Pennsylvania 19053.

       11.     Upon information and belief, NCB uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged

to be due another.

       12.     NCB is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692(a)(6).
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 3 of 23 PageID: 3



       13.      John Does 1-25, are fictitious names of individuals and business alleged for the

purpose of substituting names of defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                   AGENCY ALLEGATIONS

       14.      Plaintiff is informed, believes, and thereon alleges that all times herein mentioned

each Defendant was acting as the agent, servant, employee, partner, co-conspirator, and/or joint

venturer of each remaining Defendant.

                               CLASS ACTION ALLEGATIONS

       15.      Plaintiff brings this action as a state wide class action, pursuant to Rule 23 of the

Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and all New Jersey

consumers and their successors in interest (the “Class”), who were sent debt collection letters

and/or notices from the Defendant which are in violation of the FDCPA, as described in this

Complaint.

       16.      This Action is properly maintained as a class action. The Class is initially defined

as:

                       All New Jersey consumers who were sent
                       communications from ACTIVATE concerning a
                       debt and/or obligation owed to NCB, which
                       included the alleged conduct and practices
                       described herein.

                •   The class definition may be subsequently modified or refined.

                •   The Class period begins one year to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 4 of 23 PageID: 4



           •   Upon information and belief, the Class is so numerous that joinder of all

               members is impracticable because there may be hundreds and/or thousands of

               persons who were sent debt collection letters and/or notices from the

               Defendant that violate specific provisions of the FDCPA. Plaintiff is

               complaining of a standard form letter and/or notice. (See Exhibit C, except

               that the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

               redacted the financial account numbers and/or personal identifiers in an effort

               to protect Plaintiff’s privacy);

           •   There are questions of law and fact which are common to the Class and which

               predominate over questions affecting any individual Class member. These

               common questions of law and fact include, without limitation:

                   a.      Whether the Defendants violated various provisions of the

                           FDCPA.

                   b.      Whether Plaintiff and the Class have been injured by the

                           Defendants’ conduct;

                   c.      Whether Plaintiff and the Class have sustained damages and are

                           entitled to restitution as a result of Defendants’ wrongdoing and if

                           so, what is the proper measure and appropriate statutory formula to

                           be applied in determining such damages and restitution; and

                   d.      Whether Plaintiff and the Class are entitled to declaratory and/or

                           injunctive relief.

           •   Plaintiff’s claims are typical of the Class, which all arise from the same

               operative facts and are based on the same legal theories.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 5 of 23 PageID: 5



              •   Plaintiff has no interest adverse or antagonistic to the interest of the other

                  members of the Class.

              •   Plaintiff will fairly and adequately protect the interest of the Class and has

                  retained experienced and competent attorneys to represent the Class.

              •   A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no unusual

                  difficulties are likely to be encountered in the management of this class action.

              •   A Class Action will permit large numbers of similarly situated persons to

                  prosecute their common claims in a single forum simultaneously and without

                  the duplication of effort and expense that numerous individual actions would

                  engender. Class treatment will also permit the adjudication of relatively small

                  claims by many Class members who could not otherwise afford to seek legal

                  redress for the wrongs complained of herein. Absent a Class Action, class

                  members will continue to suffer losses of statutory protected rights as well as

                  monetary damages. If Defendants’ conduct is allowed to proceed without

                  remedy, it will continue to reap and retain the proceeds of their ill-gotten

                  gains.

              •   Defendants have acted on grounds generally applicable to the entire Class,

                  thereby making appropriate final injunctive relief or corresponding

                  declaratory relief with respect to the Class as a whole.

                                  STATEMENT OF FACTS

       14.    Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 6 of 23 PageID: 6



        15.    On or before June 22, 2009, Plaintiff allegedly incurred a financial obligation with

BENEFICIAL FINANCE. (“BENEFICIAL”).

        16.    The BENEFICIAL obligation arose out of a transaction, in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

        17.    The BENEFICIAL obligation arose out of a transaction, which was not for

business purposes.

        18.    The BENEFICIAL obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

        19.    BENEFICIAL is a "creditor" as defined by 15 U.S.C. § 1692a(4).

        20.    The last payment made by made on the BENEFICIAL obligation was June 22,

2009.

        21.    On or before February 19, 2013, the BENEFICIAL obligation was purchase NCB.

        22.    At the time NCB purchased the BENEFICIAL obligation, the debt was past due.

        23.    At the time NCB purchased the BENEFICIAL obligation, the debt was in default.

        24.    As of February 19, 2013, the balance of the BENEFICIAL obligation was

$15,283.27.

        25.    On or about February 19, 2013 NCB caused to be mailed to Plaintiff a letter.

        26.    On or about February 19, 2013 NCB caused to be mailed to Plaintiff a letter

attempting to collect the BENEFICIAL obligation. A copy of said letter is annexed hereto as

Exhibit A.

        27.    On March 13, 2013, Plaintiff through his undersigned attorney sent a letter to

NCB disputing the debt and instructed NCB to cease and desist all collection efforts and

communication with Plaintiff. A copy of said letter is annexed hereto as Exhibit B.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 7 of 23 PageID: 7



       28.        On or about January 3, 2019, NCB placed the BENEFICIAL obligation with

ACTIVATE for the purpose of servicing the debt.

       29.        On or about January 3, 2019, NCB placed the BENEFICIAL obligation with

ACTIVATE for the purpose of collection.

       30.        At the time NCB placed the BENEFICIAL obligation with ACTIVATE, the debt

was past due.

       31.        At the time NCB placed the BENEFICIAL obligation with ACTIVATE, the debt

was in default.

       32.        At the time NCB placed the BENEFICIAL obligation with ACTIVATE, NCB

knew that Plaintiff was represented by an attorney.

       33.        At the time NCB placed the BENEFICIAL obligation with ACTIVATE, NCB

should have known that Plaintiff was represented by an attorney.

       34.        As of January 3, 2020, the “Total Balance Due” of the debt was $18,154.86.

       35.        From February 19, 2013 to January 3, 2020, the balance of the BENEFICIAL

obligation increased.

       36.        From February 19, 2013 to January 3, 2020 the balance of the BENEFICIAL

obligation increased by $2,871.59.

       37.        The increase of $2,871.59 is a result of accrued interest.

       38.        The increase of $2,871.59 is a result of accrued interest and/or other charges.

       39.        On or about January 3, 2020, ACTIVATE caused to be mailed to Plaintiff a letter.

A copy of said letter is annexed hereto as Exhibit C.

       40.        On or about January 3, 2020, ACTIVATE caused to be mailed to Plaintiff a letter

attempting to collection the BENEFICIAL obligation.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 8 of 23 PageID: 8



       41.     On or about January 3, 2020, ACTIVATE caused to be mailed to Plaintiff a letter

attempting to collection the BENEFICIAL obligation.

       42.     At the time ACTIVATE sent the January 3, 2020 letter to Plaintiff, ACTIVATE

knew that Plaintiff was represented by an attorney.

       43.     At the time ACTIVATE sent the January 3, 2020 letter to Plaintiff, ACTIVATE

should have known that Plaintiff was represented by an attorney.

       44.     At the time ACTIVATE sent the January 3, 2020 letter to Plaintiff, ACTIVATE

could had readily ascertained that Plaintiff was represented by an attorney.

       45.     The January 3, 2020 letter from ACTIVATE to Plaintiff stated in part:

                                  Total Balance Due: $18,154.86

       46.     The January 3, 2020 letter from ACTIVATE to Plaintiff was the initial

communication from ACTIVATE.

       47.     The January 3, 2020 letter did not itemize the Total Balance Due of $18,154.86.

       48.     The January 3, 2020 letter did inform Plaintiff of much of the Total Balance Due

is principal and how much is accrued interest and/or other charges.

       49.     The January 3, 2020 letter did inform Plaintiff did not inform Plaintiff whether the

Total Balance Due is static or dynamic.

       50.     Upon receipt, Plaintiff read the January 3, 2020.

       51.     NCB knew or should have known that its actions violated the FDCPA.

       52.     ACTIVATE knew or should have known that its actions violated the FDCPA.

       53.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 9 of 23 PageID: 9



                        POLICIES AND PRACTICES COMPLAINED OF



        54.      It is Defendants’ policy and practice to send written subsequent collection

communications, in the form annexed hereto as Exhibit A, and Exhibit C. which violate the

FDCPA, by inter alia:

                 (a)     Falsely representing the character of the debt;

                 (b)     Falsely representing the amount of the debt;

                 (c)     Using false and deceptive means to collect the debt; and

                 (e)     Communicating with the consumer when said consumer is represented by

        an attorney.

        55.      On information and belief, Defendants sent written communications in the form

annexed hereto as Exhibit C, to at least 40 natural persons in New Jersey with one year of this

Complaint.

                                                 COUNT I

                  FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                              1692 et seq. VIOLATIONS

        56.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        57.      Collection letters and/or notices, such as those sent by DEFENDANTS, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        58.      Defendants violated 15 U.S.C. §1692e(2)(A) by sending written communications

directly to Plaintiff on or about January 3, 2020, which falsely represented the character of the

Total Balance Due.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 10 of 23 PageID: 10



       59.     Defendants falsely represented in the January 3, 2020 letter, the character of the

Total Balance Due by failing to inform the Plaintiff that the debt was subject to increase.

       60.     Defendants falsely represented in the January 3, 32020 letter, the character of the

Total Balance Due by failing to inform the Plaintiff whether said Total Balance Due was static or

dynamic.

       61.     The least sophisticated consumer upon reading the January 3, 2020 letter, would

be confused and unsure as to whether the Total Balance Due would continue to increase.

       62.      The least sophisticated consumer upon reading the January 3, 2020 letter, would

be confused and unsure as to whether the Total Balance Due would continue to increase as it has

done since the February 19, 2013 letter.

       63.     Defendants violated 15 U.S.C. §1692e(2)(A) by sending written communications

directly to Plaintiff on or about January 3, 2020, which falsely represented the amount of the

Total Balance Due

       64.     Defendants falsely represented in the January 3, 2020 letter, the amount of the

Total Balance Due by failing to inform the Plaintiff that the debt was subject to increase.

       65.     Defendants falsely represented in the January 3, 32020 letter, the amount of the

Total Balance Due by failing to inform the Plaintiff whether said Total Balance Due was static or

dynamic.

       66.     Because Defendants falsely represented in the January 3, 2020 letter, the amount

of the Total Balance Due, the least sophisticated consumer upon reading the January 3, 2020

letter, would be confused and unsure as to whether the Total Balance Due would continue to

increase.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 11 of 23 PageID: 11



       67.     Because Defendants falsely represented in the January 3, 2020 letter, the amount

of the Total Balance Due, the least sophisticated consumer upon reading the January 3, 2020

letter, would be confused and unsure as to whether the Total Balance Due would continue to

increase as it has done since the February 19, 2013 letter.

       68.     Defendants violated 15 U.S.C. §1692g(a)(1) by failing to inform Plaintiff in the

January 3, 2020 letter, that the amount of the debt was subject to increase.

       69.     Because Defendants failed to state in the January 3, 2020 letter that the debt

would continue to increase, the least sophisticated consumer upon reading the letter would be

confused and unsure of exactly how much is due to satisfy the debt.

       70.     Because Defendants failed to state in the January 3, 2020 letter that the debt

would continue to increase, the least sophisticated consumer upon reading the letter would be

confused and unsure as to whether the Total Balance Due would continue to increase as it has

done since the February 19, 2013 letter.

       71.     Section 1692c(a)(2) of the FDCPA states:

               A debt collector may not communicate with a consumer in
               connection with the collection of any debt -- if the debt collector
               knows the consumer is represented by an attorney with respect to
               such debt and has knowledge of, or can readily ascertain, such
               attorney's name and address, unless the attorney fails to respond
               within a reasonable period of time to a communication from the
               debt collector or unless the attorney consents to direct
               communication with the consumer. [emphasis added]


       72.     Section 1692c(a)(2) prohibits a debt collector from communicating with a

consumer if the debt collector knows or can readily ascertain that the consumer is represented by

an attorney.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 12 of 23 PageID: 12



        73.     Defendant violated Section 1692c(a)(2) of the FDCPA by mailing the January 3,

2020 letter to Plaintiff in an attempt to collect the alleged debt owed after having knowledge or

could readily have ascertained that Plaintiff was in fact represented by an attorney.

        74.     Plaintiff's counsel had previously sent correspondence to NCB by both fax and

regular mail to "cease and desist" as well as instructing that further contact should be made to

Plaintiff's counsel.

        75.     By reason thereof, Plaintiff sustained damages when Defendants attempted to

collect the alleged debt by mailing a communication (January 3, 2020 letter) addressed to

Plaintiff after they knew or could have readily ascertained that Plaintiff was represented by an

attorney.

        76.     Section 1692c(c) of the FDCPA states:

                            If a consumer notifies a debt collector in writing
                            that the consumer refuses to pay a debt or that the
                            consumer wishes the debt collector to cease
                            further communication with the consumer, the
                            debt collector shall not communicate further with
                            the consumer with respect to such debt, except--

                            (1) to advise the consumer that the debt collector's
                            further efforts are being terminated;

                            (2) to notify the consumer that the debt collector
                            or creditor may invoke specified remedies which
                            are ordinarily invoked by such debt collector or
                            creditor; or

                            (3) where applicable, to notify the consumer that
                            the debt collector or creditor intends to invoke a
                            specified remedy


        77.     Section 1692a(2) of the FDCPA defines communication as “[T]he conveying of

information regarding a debt directly or indirectly to any person through any medium.”
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 13 of 23 PageID: 13



       78.     Defendants violated Section 1692c(c) of the FDCPA by mailing a communication

(the January 3, 2020 letter) addressed to Plaintiff after Defendants were informed in writing to

“immediately Cease and Desist all direct communication” with Plaintiff.

       79.     By reason thereof, Plaintiff has sustained damages when the Defendants mailed

the January 3, 2020 letter addressed to Plaintiff after Defendants were informed in writing to

“immediately Cease and Desist all direct communication” with Plaintiff.

       80.     Section 1692e(10) of the FDCPA prohibits the use of any false representation or

deceptive means to collect or attempt to collect any debt.

       81.     Defendants used false and deceptive meaning in their attempts to collect the debt

debt from Plaintiff by falsely representing in the January 3, 2020 letter, the character of the debt.

       82.     Defendants used false and deceptive meaning in their attempts to collect the debt

debt from Plaintiff by falsely representing in the January 3, 2020 letter, the amount of the debt.

       83.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       84.     Plaintiffs and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       85.     Plaintiffs and others similarly situated were sent letters, and/or notices, which

would have affected their decision-making with regard to the debt.

       86.     Plaintiffs and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       87.     Plaintiffs have suffered damages and other harm as a direct result of Defendants’

actions, conduct, omissions and violations of the FDCPA described herein.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 14 of 23 PageID: 14



        WHEREFORE, Plaintiffs demands judgment against Defendants as follows:

                (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and the attorneys, Joseph K. Jones, Esq., as Class

Counsel;

                (b)     Awarding Plaintiff and the Class statutory damages;

                (c)     Awarding Plaintiff and the Class actual damages;

                (d)     Awarding pre-judgment interest;

                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

Dated: January 16, 2020

                                             s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             375 Passaic Avenue
                                             Fairfield, New Jersey 07004
                                             (973) 227-5900 telephone
                                             (973) 244-0019 facsimile
                                             jkj@legaljones.com




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                             s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 15 of 23 PageID: 15




                     CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       I, Joseph K. Jones, the undersigned attorney of record for Plaintiff, do hereby certify to

my own knowledge and based upon information available to me at my office, the matter in

controversy is not the subject of any other action now pending in any court or in any arbitration

or administrative proceeding.

Dated: January 16, 2020
                                            /s/ Joseph K. Jones
                                            Joseph K. Jones, Esq.
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 16 of 23 PageID: 16




                     Exhibit

                                  A
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 17 of 23 PageID: 17
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 18 of 23 PageID: 18
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 19 of 23 PageID: 19




                     Exhibit

                                  B
  Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 20 of 23 PageID: 20
                                                        Law Offices of
                                          Joseph K. Jones, LLC
                                                     Attorney at Law
375 Passaic Avenue                                                                                      100 Park Avenue
Suite 100                                              Admitted to Practice                                     20th Floor
                                                             New York
Fairfield, New Jersey 07004                                                                         New York, NY 10017
                                                            New Jersey
973-227-5900                        United States District Court, Eastern District of New York              646-459-7971
facsimile 973-244-0019              United States District Court, Southern District of New York   facsimile 646-459-7973
jkj@legaljones.com                          United States District Court, New Jersey
                                                            Connecticut
                                                                                                    Reply to: New York

                                                   March 13, 2103

                              Via Facsimile (215) 633-9094 and First Class Mail

      NCB Management Services, Inc.
      One Allied Drive
      Trevose, PA 19053

                              Re:       Anthony Panto
                                        Account No.:                 711

      To Whom It May Concern:

             This firm has been retained to represent the interest of Anthony Panto, relative to the
      above-referenced matter.

              Pursuant to 15 U.S.C. §1692c(c), you are hereby instructed to immediately Cease and
      Desist all collection efforts and communications with Mr. Panto.

               As provided for under 15 U.S.C. §1692g(b), my client disputes the validity of the alleged
      debt and demands a verification, a full accounting, and the name and address of the original
      creditor. Kindly forward all such information to our New York office. Additionally, pursuant to
      15 U.S.C. §1692e(8), if NCB Management Services, Inc., is reporting credit information
      concerning this alleged debt, then it is obligated to report it as disputed.

              Your anticipated cooperation in this matter is appreciated.

                                        Very truly yours,
                                        Law Offices of Joseph K. Jones, LLC

                                        /s/ Joseph K. Jones
                                        Joseph K. Jones
                                        Attorney at Law




      JKJ: kk
      cc: Anthony Panto
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 21 of 23 PageID: 21
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 22 of 23 PageID: 22




                     Exhibit

                                  C
Case 3:20-cv-00526-FLW-DEA Document 1 Filed 01/16/20 Page 23 of 23 PageID: 23
